Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 now includes “a shutter for unshutting and re-shutting the passage.”
One of the closest prior art is considered to be Kim, et al. (“Kim”) (U.S. Pub. 2015/0203260).  Kim discloses a liquid container comprises: an over-cap (100) detachable from a body (the assembly of 400, 100, 200, 300), the overcap detachably connects the body to a drinks vessel (10) and covers an entrance (20) to the vessel; a portion of the body (the top of 200) is adapted to be squeezed or displaced to dispense a liquid (P) from a reservoir (within 200) in the body through a passage (310, 342) through the body; wherein a portion of the over-cap for covering the entrance comprises a shutter (300) for shutting the passage, the over-cap and a portion of the body which receives and attaches to the over-cap cooperate to hold the over-cap on the vessel so that the shutter unblocks the passage as the body is detached from the vessel.
Kim does not disclose that the shutter re-shuts the passage and it would not have been obvious to modify Kim with the undisclosed limitations barring improper hindsight analysis.
Another closest prior art is considered to be Cho (U.S. Pat. 6,994,211).  Cho discloses an over-cap detachable from a body, the overcap detachably connects the body to a drinks vessel (13) and covers an entrance (12) to the vessel; a portion of the body is adapted to dispense a liquid from a reservoir (within 100) in the body through a passage (52) through the body; wherein a portion of the over-cap for covering the entrance comprises a shutter (14) for shutting the passage.
Cho fails to disclose that a portion of the body is adapted to be squeezed or displaced to dispense the liquid from the reservoir and it would not have been obvious to modify Cho with the undisclosed limitations barring improper hindsight analysis.
Claims 2, 3, 5-19 and 27 depend from claim 1.
Claims 1-3, 5-19 and 27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754                                                                                                                                                                                                        
/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        07/18/2022